DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1-25 have been canceled. Claims 26-45 are subject to examination.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 9 in substance that" The office action alleges that center frequency unit 101 setting a second center frequency, as disclosed by Akita, is equivalent to filtering an RF signal. Setting a center frequency for a frequency band to be used for communications is entirely different and distinct from filtering an RF signal, much less filtering an RF signal based on preserving a specific component RF signal of the RF signal. The center frequency setting unit of Akita sets the center frequency to define a second frequency band to be used for communications by radio units 102 and 103. As stated in Akita, “The center frequency setting unit 101 sets a value of a second center frequency as a center frequency of a second frequency band’,” and “The radio units 102 and 103 transmit signals to other radio communication apparatuses and receive signals from them using the first and second frequency bands.*” Therefore, Akita teaches two frequency bands and setting respective center frequencies for those frequency bands, it does not teach filtering an RF signal based on preserving a component RF signal of the RF signal."
Examiner’s Response:
	The examiner respectfully disagrees. Akita teaches determining a harmonic from a center frequency filtered . Claim 1 is broadly recited that processor is configured to filter radio frequency signal  based on preserving a component radio frequency signal. Akita is receiving signals and filtering to determine the signal having the first center frequency with an Nth harmonic of a certain signal  based on the harmonic of a certain signal in the first frequency band, the first radio communication parameter decision unit 106 determines the second center frequency with  a harmonic of a signal having the first center frequency that is observed in a second frequency band  in association with a signal which has the first center frequency and is detected in the first frequency range. However, claim1 merely recites “... filtering the radio frequency based on preserving  a component radio frequency signal of the radio frequency ...”. Without defining the meaning of the component radio frequency signal and how the signals differ from each other and with not enough clarity examiner is construing that the claim, as filtering the first frequency with the harmonic preserved (preserving  a component radio frequency signal)  and  detected a signal having the second center frequency as a harmonic of a signal having the first center frequency is observed in a second frequency band.

Applicant’s Argument:
	The applicant argues, on page 9 in substance that "The office action also alleges that Akita teaches the claimed determining of a shift frequency’. Applicant disagrees. Akita discloses harmonics detection based on a second center frequency determined based on a first center frequency. That is, contrary to what is claimed, Akita teaches setting the second center frequency based on the first center frequency — specifically, setting “the second center frequency to be a value M/N times (M and N are natural numbers, and M¢4N) of a first center frequency®” — as opposed to determining “a shift frequency based at least on the first center frequency and a second center frequency,” as set forth in the claims (emphasis added). For at least these reasons, Akita not only fails to explicitly teach (as admitted by the office action’) “shift, by the shift frequency, frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range”
Examiner’s Response:
	The examiner respectfully disagrees. Akita teaches how to determine the  frequency shift based on mathematical calculation. The claim is very  broad without clearly defining how to determine a shift frequency  the lack of clarity renders it impossible to determine the scope of the claim. However, Akita teaches based on the mathematical calculations  the shift in the two center frequencies,  the ratio of the first to second center frequencies C1 and C2 is N:M and shift in the  frequency as described in Fig.3. Therefore  claim 1 merely recites ... determine a shift frequency based at least on the first center frequency and a second center frequency... 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-28 32-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Akita et al. (Akita hereafter)  (US 20090239482 A1) in view of (Anderson hereafter) (US 20160218673 A1).

Regarding Claim 26,  Akita teaches  A communication device, comprising: 
a receiver configured to receive a radio frequency signal (Akita; Fig.1); and 
a processor configured to:
filter the radio frequency signal based on preserving  (center frequency setting unit 101 sets) a component radio frequency signal (second center frequency) of the radio frequency signal, wherein the component radio frequency signal is associated with a first center frequency (M.noteq.N) of a first center frequency) and a corresponding frequency range of a frequency domain representation of the radio frequency signal (Akita; [0033] ...the center frequency setting unit 101 sets the second center frequency to be a value M/N times (M and N are natural numbers, and M.noteq.N) of a first center frequency.).
determine a shift frequency (when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N) based at least on the first center frequency and a second center frequency (CI and C2) (Akita; [0046] Assume that the signal 403 is an Nth harmonic of a certain signal. In this case, since the ratio of the first to second center frequencies C1 and C2 is N:M ... More strictly, when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N, ); and 
Akita fails to explicitly teach, shift, by the shift frequency, frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range 
However, in the same field of endeavor, Anderson teaches, shift, by the shift frequency(Shifting down the composite RF signals), frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range (Anderson; [0051] ... Shifting down the composite RF signals may be referred to as down converting. Down converting shifts the frequencies of the modulated RF subcarrier signals that together constitute the information signal to signals having frequencies centered about an intermediate frequency that is different from the center frequency of the wireless communication channel).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita to include the above recited limitations as taught by Anderson in order to filter composite RF signals (Anderson; [0046]).

Regarding Claim 32,  Akita teaches  A communication device, comprising: 
a receiver configured to receive a radio frequency signal (Akita; Fig.1); and 
a processor configured to:
filter the radio frequency signal based on preserving  (center frequency setting unit 101 sets) a component radio frequency signal (second center frequency) of the radio frequency signal, wherein the component radio frequency signal is associated with a first center frequency (M.noteq.N) of a first center frequency) and a corresponding frequency range of a frequency domain representation of the radio frequency signal (Akita; [0033] ...the center frequency setting unit 101 sets the second center frequency to be a value M/N times (M and N are natural numbers, and M.noteq.N) of a first center frequency.).
determine a shift frequency (when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N) based at least on the first center frequency and a second center frequency (CI and C2) (Akita; [0046] Assume that the signal 403 is an Nth harmonic of a certain signal. In this case, since the ratio of the first to second center frequencies C1 and C2 is N:M ... More strictly, when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N, ); and 
Akita fails to explicitly teach, shift, by the shift frequency, frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range .
However, in the same field of endeavor, Anderson teaches, shift, by the shift frequency(Shifting down the composite RF signals), frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range (Anderson; [0051] ... Shifting down the composite RF signals may be referred to as down converting. Down converting shifts the frequencies of the modulated RF subcarrier signals that together constitute the information signal to signals having frequencies centered about an intermediate frequency that is different from the center frequency of the wireless communication channel).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita to include the above recited limitations as taught by Anderson in order to filter composite RF signals (Anderson; [0046]).

Regarding Claim 36,  Akita teaches  A method for radio frequency communication, the method, comprising: 
a receiving a radio frequency signal (Akita; Fig.1); and 
a processor configured to:
filtering the radio frequency signal based on preserving  (center frequency setting unit 101 sets) a component radio frequency signal (second center frequency) of the radio frequency signal, wherein the component radio frequency signal is associated with a first center frequency (M.noteq.N) of a first center frequency) and a corresponding frequency range of a frequency domain representation of the radio frequency signal (Akita; [0033] ...the center frequency setting unit 101 sets the second center frequency to be a value M/N times (M and N are natural numbers, and M.noteq.N) of a first center frequency.).
determining a shift frequency (when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N) based at least on the first center frequency and a second center frequency (CI and C2) (Akita; [0046] Assume that the signal 403 is an Nth harmonic of a certain signal. In this case, since the ratio of the first to second center frequencies C1 and C2 is N:M ... More strictly, when the Nth harmonic 403 has a center frequency C1-D1, the center frequency of the Mth harmonic 404 generated from the same source signal is given by (C1-D1).times.M/N. When this formula is developed using C2=C1.times.M/N, ); and 
Akita fails to explicitly teach, shifting, by the shift frequency, frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range 
However, in the same field of endeavor, Anderson teaches, shifting, by the shift frequency(Shifting down the composite RF signals), frequencies of the frequency domain representation of the radio frequency signal to obtain a second signal based on the radio frequency signal and associated with the second center frequency and a frequency shifted version of the frequency range (Anderson; [0051] ... Shifting down the composite RF signals may be referred to as down converting. Down converting shifts the frequencies of the modulated RF subcarrier signals that together constitute the information signal to signals having frequencies centered about an intermediate frequency that is different from the center frequency of the wireless communication channel).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita to include the above recited limitations as taught by Anderson in order to filter composite RF signals (Anderson; [0046]).

Regarding Claim 27 and 33,  Akita-Anderson teaches The claim 26 and 32, 
Akita teaches wherein second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the frequency domain representation of the radio (Akita; [0040] ... The second frequency use status acquisition unit 105 acquires a second frequency use status of the second frequency band 202 having a second center frequency C2, which assumes a value M/N times (M and N are natural numbers, and M.noteq.N) of the first center frequency) 

Regarding Claim 28 and 34,  Akita-Anderson teaches The claim 27 and 33, 
Akita teaches, wherein the component radio frequency signal comprises third signals, wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals (Akita; [0046] ... an Mth harmonic 404 which is generated from the same source signal as a harmonic of the signal 403 is observed in the second frequency use status obtained in the second frequency band 202).

Regarding claim 37, Akita-Anderson teaches, the method of claim 36,
Akita teaches, wherein the component radio frequency signal is in accordance with a radio communication technology (Akita; [0025] ... a technique for improving the frequency use ratio, a technique called cognitive radio).

Regarding claim 38, Akita-Anderson teaches, the method of claim 36,
Akita teaches, further comprising: determining the component radio frequency signal based on second component radio frequency signals,  
wherein the second component radio frequency signals are based on the radio frequency signal and associated with second frequencies related to the frequency domain representation of the radio frequency signal, respectively (Akita; [0044] The radio communication apparatus of this embodiment sets the center frequency of the second frequency band 202, i.e., the second center frequency C2 to be M/N times the center frequency of the first frequency band 201, i.e., the first center frequency C1. In other words, the ratio of the first to second center frequencies C1 and C2 is N:M.)

Claims , 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson in view of Tertinek (Tertinek hereafter) (US 20180219573 A1).

Regarding Claim 29, Akita-Anderson teaches, the communication device of claim 28,
Akita-Anderson fails to explicitly teach, wherein the third signals are reference signals, wherein the component radio frequency signal is determined to exclude reference signals  
However, in the same field of endeavor, Tertinek teaches, wherein the third signals are reference signals, wherein the component radio frequency signal is determined to exclude reference signals (Tertinek; [0029] …the interfering signal may originate from a second LO signal for a second mixer).  In some examples, the interfering signal 103 may be an intermodulation product).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Regarding Claims 30 and 35, Akita-Anderson teaches, the claims 27 and 33,
Akita-Anderson fails to explicitly teach, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively,
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers.
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively (Tertinek; [0030]… if the undesired signal component is a modulated transmit signal, the frequency of the interfering signal 103 may be equal or similar to a carrier frequency of the undesired signal component of the RF signal 101),
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers (Tertinek; [0030]…The signal generation unit 110 may, e.g., modulate a phase and/or an amplitude of the reference signal to generate a spurious sideband tone as the second signal component of the LO signal 111).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson-Tertinek in view of Podkamien et al. (Podkamien hereafter) (US 20160294227 A1).

Regarding claim 31, Akita-Anderson-Tertinek teaches, the communication device of claim 30,
Akita-Anderson-Tertinek   fails to explicitly teach, wherein the processor is configured to determine a signal to noise ratio based on the radio frequency signal, wherein the shift frequency is determined based on the signal to noise ratio
However, in the same field of endeavor, Podkamien teaches, wherein the processor is configured to determine a signal to noise ratio based on the radio frequency signal, wherein the shift frequency is determined based on the signal to noise ratio (Podkamien; [0036] … the signal-quality is determined by obtaining a signal-to-noise-ratio (SNR) value of each detected communication signal… computing a value based upon at least one of the level of power reduction over time, the shifting of frequency).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson-Tertinek  to include the above recited limitations as taught by Podkamien in order to select the wireless power outlet (Podkamien; [0034]).

Claims 39-42 are  rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson in view of Xue et al. (Xue hereafter) (US 20170245278 A1).

Regarding claim 39, Akita-Anderson-Xue teaches, the method of claim 38,
Akita-Anderson fails to explicitly teach, wherein the component radio frequency signal comprises third signals,
wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals
However, in the same field of endeavor, Xue teaches, wherein the component radio frequency signal comprises third signals (Xue; [0017] … the processing module is further configured to determine at least one third DC subcarrier),
wherein the component radio frequency signal is determined based on at least one of a first number of the third signals or types of the third signals (Xue; See fig. 10  S1001, S1002, S1003).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson to include the above recited limitations as taught by Xue in order to reduce interference (Xue; [0221]).

Regarding claim 40, Akita-Anderson-Xue teaches, the method of claim 39,
KIM fails to explicitly teach, wherein the third signals are reference signals
However, in the same field of endeavor, Xue teaches, wherein the third signals are reference signals ([0024] … if the second DC subcarrier does not overlap the third DC subcarrier, transmit, on the second DC subcarrier, at least one of the following signals: a reference signal, a control channel, or a data signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson to include the above recited limitations as taught by Xue in order to reduce interference (Xue; [0221]).

Regarding claim 41, Akita-Anderson-Xue teaches, the method of claim 39,
Akita-Anderson fails to explicitly teach, wherein the types of the third signals are signal types belong to a group of signal types consisting of:
cell specific reference signal; 
user equipment specific reference signal; 
demodulation reference signal; 
channel state information reference signal; 
pilot signal;
However, in the same field of endeavor, Xue teaches, wherein the types of the third signals are signal types belong to a group of signal types consisting of:
cell specific reference signal ( Xue; Table 2 and Table 3 CRS); 
user equipment specific reference signal (Xue; Table 2 and Table 3); 
demodulation reference signal (Xue; Table 2 and Table 3); 
channel state information reference signal (Xue; Table 2 and Table 3);
 pilot signal  (Xue; Table 2 and Table 3 );
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson to include the above recited limitations as taught by Xue in order to reduce interference (Xue; [0221]).

Regarding claim 42, Akita-Anderson-Xue teaches, the method of claim 38, 
Akita-Anderson-Xue fails to explicitly teach wherein the component radio frequency signal is determined to exclude reference signals
However, in the same field of endeavor, Kim teaches, wherein the component radio frequency signal is determined to exclude reference signals (Kim; [0045]it is difficult to allocate any subcarrier carrying neither data nor reference signal, such as system DC subcarrier, within the resource blocks forming the narrowband region).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson-Xue to include the above recited limitations as taught by Kim in order to form the narrowband region (Kim; [0045]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson-Tertinek-Xue.

Regarding claim 43, Akita-Anderson-Xue teaches, the method of claim 38,
Akita-Anderson-Xue  fails to explicitly teach, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively,
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers.
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with second numbers of reference signals of the second component radio frequency signals, respectively (Tertinek; [0030]… if the undesired signal component is a modulated transmit signal, the frequency of the interfering signal 103 may be equal or similar to a carrier frequency of the undesired signal component of the RF signal 101),
wherein a number of reference signals of the component radio frequency signal is the smallest number from the second numbers (Tertinek; [0030]…The signal generation unit 110 may, e.g., modulate a phase and/or an amplitude of the reference signal to generate a spurious sideband tone as the second signal component of the LO signal 111).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson-Xue to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030])

Claim 44 is  rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson-Tertinek-Xue   in view of Wendler et al (Wendler hereafter) (US 20100048143 A).

Regarding Claim 44, Akita-Anderson-Tertinek-Xue   teaches, the method of claim 43, further comprising:
determining a third filtered signal based on filtering the second signal,
wherein the second signal is filtered based on a second frequency range
wherein fourth component signals based on the second signal are associated with fourth frequencies related to a frequency domain representation  of the second signal,
wherein the fourth frequencies are not comprised in the second frequency range, wherein the third filtered signal is determined based on the fourth component signals
However, in the same field of endeavor, Wendler teaches, determining a third filtered signal based on filtering the second signal,
wherein the second signal is filtered based on a second frequency range (Wendler; [0006] …in order to generate a third signal V.sub.3 with a third frequency f.sub.3(t) compensated by the measurement frequency f.sub.1 relative to the first frequency (f.sub.1+f.sub.1(t))/N of the first signal V.sub.1),
wherein fourth component signals based on the second signal are associated with fourth frequencies related to a frequency domain representation  of the second signal (in order to generate a fourth signal V.sub.4 with a fourth frequency f.sub.4(t) compensated by the measurement frequency f.sub.1 relative to the second frequency (f.sub.1+f.sub.1(t))/M of the second signal V.sub.2.),
wherein the fourth frequencies are not comprised in the second frequency range, wherein the third filtered signal is determined based on the fourth component signals ([0008] ...The averaging result contains only the spectral components of the phase noise f.sub.1(t) contained in the third and fourth signal V.sub.3 and V.sub.4 of the signal source 100, but not the spectral components of the phase noise f.sub.21(t) and f.sub.22(t) of the controlled first and second reference-signal source 113 and 123 also contained in the third and fourth signal V.sub.3 and V.sub.4 and not correlated with one another).

Claim 45 is  rejected under 35 U.S.C. 103 as being unpatentable over Akita-Anderson-Tertinek -Xue-Wendler in view of Martinez et al. (Martinez hereafter) (US 20170331646 A1).

Regarding claim 45 Akita-Anderson-Tertinek -Xue-Wendler teaches, the method of claim 44,
Akita-Anderson-Xue-Wendler fails to explicitly teach wherein the second component radio frequency signals are associated with a third number of reference signals of the second component radio frequency signals, wherein the component, radio frequency signal is determined based on the third number
However, in the same field of endeavor, Tertinek teaches, wherein the second component radio frequency signals are associated with a third number of reference signals of the second component radio frequency signals, wherein the component, radio frequency signal is determined based on the third number (Tertinek; [0052] …intermodulation between the first signal component of the LO signal 311 and a further signal (e.g. another LO signal), so that apart from the first signal component and its harmonics additional (spurious) components comprising sum and difference frequencies of the first frequency and a frequency of the further signal are present at the input of the mixer 320).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson-Xue-Wendler  to include the above recited limitations as taught by Tertinek in order to avoid modulated spur (Tertinek; [0030]).
Akita-Anderson-Xue-Tertinek-Wendler fails to explicitly teach wherein a width of a third frequency range that comprises the second frequencies is a width of the second frequency range
However, in the same field of endeavor, Martinez teaches, wherein a width of a third frequency range that comprises the second frequencies is a width of the second frequency range (Martinez; [0028] particular wrap-around effect is due to the circular frequency shift operation applied to signal S3 of FIG. 4B within the range of sampling bandwidth SBW1. In addition, it can be seen that the width of the gap between CB2 and CB1 (i.e., the width of the frequency range between the highest frequency of CB2 and the lowest frequency of CB1), or IG2, is equal to the sum of the widths of OG' and OG'').
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Akita-Anderson-Xue-Tertinek-Wendler to include the above recited limitations as taught by Martinez in order to improve over conventional multi-band bandwidth compression and expansion solutions (Martinez; [0033]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416